Citation Nr: 0520569	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  99-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for right ear hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to June 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from August 1986 and February 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claims.  

In June 2004, the Board remanded the claims listed on the 
title page for adjudicative action.  Additionally, the Board 
remanded claims for (1) entitlement to a disability rating in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine; (2) entitlement to a disability rating in 
excess of 10 percent for chronic obstructive pulmonary 
disease; and (3) entitlement to a total rating for 
compensation based upon individual unemployability for 
issuance of a statement of the case in compliance with 
Manlincon v. West, 12 Vet. App. 238 (1999).  The RO issued a 
statement of the case in November 2004; however, the veteran 
did not submit a substantive appeal thereafter.  Thus, those 
issues are not part of the current appellate review.  
38 C.F.R. § 20.200 (2004) (appeal before Board consists of 
timely filed notice of disagreement in writing, and after the 
issuance of a statement of the case, a substantive appeal).

In the June 2004 remand, the Board noted that in the February 
2004 informal hearing presentation, the veteran's 
representative asserted that, "No determination as to 
service connection for the right ear hearing loss has been 
accomplished via Allen v. Brown, 7 Vet. App. 439, 44[8] 
(1995) that states, '[W]hen aggravation of a veteran's non-
service[-]connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.'"  The Board found that the 
veteran's representative had raised a claim for secondary 
service connection for the right ear and referred the claim 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  It noted, however, 
that it was not clear whether the representative was alleging 
that the right ear hearing loss disability is secondary to or 
aggravated by the service-connected left ear hearing loss 
disability or some other service-connected disability and 
stated that such could be clarified by the RO.  Based upon 
review of the record, the RO has not acted on this referral.  
Therefore, the Board refers this claim again to the RO for 
initial consideration and appropriate action.  See id.


FINDINGS OF FACT

1.  Competent evidence of a nexus between a post service 
psychiatric disorder, variously diagnosed, and service is not 
of record.

2.  A personality disorder is not a disability for which 
service connection may be granted.

3.  The preponderance of the evidence is against a finding 
that a post service gastrointestinal disorder, variously 
diagnosed, is attributable to service.

4.  Competent evidence of a nexus between the post service 
right ear hearing loss disability and service is not of 
record, to include manifestations of sensorineural hearing 
loss within one year following the veteran's discharge from 
service.


CONCLUSIONS OF LAW

1.  A psychiatric disorder, variously diagnosed, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A personality disorder is not a disease within the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004).

3.  A gastrointestinal disorder, variously diagnosed, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2003); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

4.  Right ear hearing loss disability was not incurred in or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) will request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2004 letter sent to the veteran.  Since 
this letter fully provided notice of elements (1), (2), (3), 
and (4), see above, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In addition, it must be 
noted that the veteran is clearly aware of the evidence 
necessary to substantiate a claim for service connection.  
For example, he has submitted a letter from a private 
physician, wherein the physician attributes the veteran's 
gastrointestinal disorder to service.  The veteran has also 
claimed that he developed a psychiatric disorder, a 
gastrointestinal disorder, and right ear hearing loss in 
service, which has continued to the present time.  This 
establishes that the veteran is aware of the evidence 
necessary to substantiate a claim for service connection.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, private medical records, and the records relied upon 
by the Social Security Administration in granting the veteran 
disability benefits.  The veteran has submitted a medical 
opinion.  VA has provided the veteran with an examination or 
obtained an opinion in relation to the three claims on 
appeal.  Finally, in a July 2004 VA Form 21-4138, Statement 
in Support of Claim, the veteran stated he had no additional 
evidence to submit.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
veteran with the development of evidence is required, nor has 
the delayed notice of the VCAA resulted in any prejudice to 
the veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield, supra.

II.  Decision

The veteran claims that he developed a psychiatric disorder, 
a gastrointestinal, disorder, and right ear hearing loss 
disability in service, which have continued to the present 
time.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
ulcers, a psychosis, and sensorineural hearing loss (an 
organic disease of the nervous system) may be granted if 
manifest to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Psychiatric disorder

The veteran asserts that he developed a psychiatric disorder 
in service.  At the July 2001 hearing before the undersigned, 
he testified he had difficulty with depression in service but 
that he did not seek treatment because of the stigma that 
would have attached to it.  He stated that he would have been 
in "hot water" had he seen a psychiatrist during service.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a psychiatric disorder, which 
has been variously diagnosed throughout the appeal period.  
The service medical records show that in July 1979, the 
veteran was seen with complaints of feeling like he had a 
constant lump in his throat, which had been going on for five 
days.  He had no trouble swallowing or breathing, and there 
was no regurgitation.  He stated he had had mild heartburn in 
the past.  The examiner diagnosed globus hystericus.  There 
is no other treatment in service for psychiatric complaints, 
although, as stated above, the veteran stated he did not seek 
treatment for his psychiatric complaints in service.  A March 
1987 VA psychiatric evaluation report shows that the veteran 
was diagnosed with an adjustment disorder.  The examiner 
noted that the veteran's father had died within the last 
year, his mother had died a couple of weeks prior to the 
evaluation, and his sister had died one month prior.  He 
stated the veteran was having difficulty with grief reaction.  

The veteran was hospitalized at VA facilities in 1990, 1991 
and 1992 and diagnosed with adjustment disorder, alcohol 
abuse, and dysthymia.  When he was hospitalized in April 
1990, he complained of depression.  The examiner noted the 
veteran had no prior history of psychiatric disorders.  The 
veteran reported having increased difficulty with his wife 
for the past few weeks, which had led to this 
hospitalization.  He stated he had threatened his wife with a 
shotgun while intoxicated.  He was diagnosed with adjustment 
disorder with depressed mood.  In August 1990, the veteran 
was admitted to a VA domiciliary for psychosocial support and 
homelessness (he had just been released four days prior), 
where he remained until January 1991.  

A December 1990 functional capacity assessment done for the 
veteran's claim for Social Security Administration benefits 
shows a physician determined the veteran had a personality 
disorder.  He noted the veteran had been diagnosed with 
adjustment disorder, which, "by definition, is of six months 
duration or less."  He stated that a mental status 
examination in October 1990 was "entirely normal, without 
evidence of depression."  

In February 1991, a psychiatric nurse stated she suspected 
the veteran had a personality disorder.  In May 1991, a VA 
examiner entered a provisional diagnosis to rule out a 
personality disorder.  A May 1991 functional capacity 
assessment by a private psychologist shows that he diagnosed 
the veteran with a personality disorder.  A March 1992 
psychiatric examination report shows the veteran reported 
that his problems developed when he became a supervisor in 
the military and had conflicts with superiors because they 
would order him to do things he felt were improper or 
illegal.  The examiner diagnosed the veteran with dysthymic 
disorder and alcohol abuse "in remission."  He stated the 
veteran had mild-to-moderate depression probably secondary to 
the loss of his marriage and difficulty coping with employers 
in the past.  He also stated the veteran was depressed 
because of the "multiple medical problems" that made him 
unable to do a variety of things.  

In a December 1998 VA psychiatric evaluation report, the 
examiner determined that the veteran presented mainly with 
symptoms suggestive of a mixed personality disorder with 
passive dependent features, passive aggressive features, and 
rebelliousness.  He also stated the veteran had a significant 
problem with alcohol.  The examiner noted that he did not 
have "a significant amount of confidence" in the history 
the veteran had provided to him about his psychiatric 
disorder.  He stated that based upon his examination and a 
review of the evidence, the veteran's diagnoses were alcohol 
abuse and a personality disorder.  He noted the veteran had 
been diagnosed in 1987 with an adjustment disorder, but that 
such diagnosis is "time limited" and usually lasted no more 
than one year.  He concluded that the veteran's current 
functioning was not related to the 1987 diagnosis.  

In a July 2003 Veterans Health Administration opinion, a VA 
psychiatrist stated he had an opportunity to review the 
claims file, and he reported the relevant evidence.  He 
stated that based upon a "thorough review of the patient's 
records," he diagnosed the veteran with alcohol abuse, 
nicotine abuse, and a personality disorder, not otherwise 
specified.  He made the following assessment, in part:

It is not likely . . . that the patient's 
psychiatric diagnosis is related to the 
veteran's service.  Although he reports 
his symptoms began in the service, it 
must be noted that the patient was 
diagnosed with an adjustment disorder, 
which is a time-limited diagnosis and 
does not last for more than a year.  
Also, the patient's first hospitalization 
was in 1990, which was four years after 
his service time ended.  In my opinion, 
this patient does not suffer from a 
depressive disorder to any significant 
extent, but his primary problem is an 
axis II diagnosis of a personality 
disorder, not otherwise specified, and a 
history of alcohol abuse.  His diagnosis 
of personality disorder, not otherwise 
specified, is substantiated by complaints 
such as chronic problems with 
authorities, frequent job changes, and 
rationalizing for not working as having 
problems with authorities and other 
figures.  In my opinion, his lack of 
improvement with antidepressants . . . 
also point to the fact that he has more 
of an axis II pathology (personality 
disorder, not otherwise specified) as a 
primary diagnosis.  Again, I do not 
believe that any of his psychiatric 
diagnoses are related to the veteran's 
service. . . .

August and September 2003 VA outpatient treatment records 
show diagnoses of major depressive disorder and mixed 
personality traits of paranoia and avoidance.

The Board finds that there is a lack of competent evidence of 
a nexus between the post service psychiatric 
complaints/diagnoses and service.  In fact, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran has a psychiatric disorder, as opposed to a 
personality disorder.  In providing his opinion, the July 
2003 VA psychiatrist provided a detailed rationale as to why 
he felt the veteran did not have an axis I diagnosis and, 
instead, had a personality disorder.  Regardless, even 
accepting the psychiatric diagnoses entered by professionals 
throughout the appeal period, none of them attributed the 
diagnoses to the veteran's service.  In the March 1987 
examination report, the examiner noted the veteran had 
experienced three deaths of family members and diagnosed him 
with an adjustment disorder.  While the veteran states that 
his father died while he was still in service, the examiner 
did not attribute the diagnosis of adjustment disorder to 
service or to the veteran's father's death.  Additionally, as 
has been stated by three medical professionals that such 
diagnosis is not indicative of a chronic psychiatric 
disorder.  The Board has accorded high probative value to the 
July 2003 Veterans Health Administration opinion, as the 
examiner had an opportunity to review the veteran's claims 
file and he provided detailed reasons as to why he felt the 
veteran did not have a psychiatric disorder.  His opinion is 
in agreement with the findings made in the December 1998 VA 
psychiatric evaluation report and findings made by other 
mental health professionals.  

While the veteran has attributed the current psychiatric 
disorder to service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving a medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the veteran's claim for service 
connection for a psychiatric disorder cannot be granted 
because the veteran has not brought forth competent evidence 
of a nexus between a current psychiatric disorder and his 
service.  The Board is aware that the veteran was diagnosed 
with a psychiatric disorder within one year following 
service, however, adjustment disorder is not a "psychosis," 
and medical professionals have noted that it is not 
indicative of a chronic psychiatric disorder and lasts for no 
more than one year.  No medical professional has attributed a 
post service psychiatric disorder to the veteran's service.  

With respect to the diagnosis of a personality disorder, the 
Board notes that a personality disorder is not a disease or 
injury within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2000); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) 
(sustaining § 3.303(c) as within the Secretary's authority to 
prescribe regulations).  Therefore, even accepting the 
veteran's psychiatric disorder is that of a personality 
disorder, any claim for service connection for a personality 
disorder is without legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Beno v. Principi, 3 Vet. App. 439, 
441 (1995).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a psychiatric disorder, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

B.  Gastrointestinal disorder

The veteran states that he developed a gastrointestinal 
disorder while in service.  At the July 2001 hearing before 
the undersigned, he testified he had seen a military 
physician, Dr. S, while in service.  He stated he had been 
seeing doctors for his stomach problems since 1965.  The 
veteran stated he would go through a pack of Rolaids every 
day back then.  He described it as a severe burning 
sensation.  The veteran testified he had those symptoms up to 
the time he was diagnosed with an ulcer after service.  He 
stated that his stomach problems were not recorded in the 
service medical records because he was seen for other 
complaints at those times.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a gastrointestinal disorder, 
which has been variously diagnosed throughout the appeal 
period.  The service medical records show that in January 
1978, the veteran was diagnosed with viral gastroenteritis.  
In October 1978, the veteran reported a long history of 
indigestion.  In July 1979, the veteran complained of having 
a feeling of a lump in his throat for five days.  He stated 
he had mild heartburn in the past and no history of foreign 
body ingestion.  He was diagnosed with globus hystericus at 
that time.  After 1979, there were no reports of heartburn or 
indigestion in the service medical records.

The veteran underwent a VA examination in March 1987.  He 
reported that he had developed indigestion in the 1960's and 
had been treated with antacids.  He denied having an upper 
gastrointestinal series, endoscopy, or other evaluation 
during that time.  An upper gastrointestinal series was done 
in March 1987 and showed no evidence of active ulcer disease.  
The impression of the upper gastrointestinal series was, "No 
etiology of patient's mid-epigastric burning identified.  No 
evidence of active ulcer disease."  In the examination 
report, the examiner stated, "Stomach condition: 
Insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder or residual 
thereof."  

A September 1990 VA upper gastrointestinal series shows the 
veteran had active acid peptic disease with one or more 
duodenal ulcers.  This is the first objective evidence of an 
ulcer in the claims file, which is more than four years 
following the veteran's discharge from service.  In a January 
1991 VA consultation sheet, the examiner noted the veteran 
had an upper gastrointestinal series in August 1990 and again 
in December 1990 showing two duodenal ulcers.  In February 
1991, however, a VA esophagogastroduodenoscopy showed that 
the veteran's stomach was unremarkable.  The examiner stated 
that the pylorus showed no sign of recent ulcer disease.  The 
duodenum had no abnormalities.  A July 1991 upper 
gastrointestinal series showed changes consistent with ulcer 
disease.  Another esophagogastroduodenoscopy was done in 
September 1991, and that was normal as well.  A May 1992 
upper gastrointestinal series showed that that veteran's 
duodenal ulcers had healed.  The veteran's gastrointestinal 
complaints have continued throughout the appeal period.

In a November 1999 letter, a former military physician stated 
the veteran had been a patient of his in the early 1980's.  
He stated the veteran had a long history of "peptic ulcer 
disease, gastritis, and epigastric distress dating back to 
the veteran's military service in the 1960's."  He stated 
the veteran had been treated "over several decades for this 
condition" and had a confirmed diagnosis in January 1991.  
He concluded, "It is more likely than not[,] in my 
professional opinion[,] that the ulcer disease confirmed at 
Tacoma by upper GI series in 1991 cannot be disassociated 
from the symptomatology that first had its onset while in 
active military service."  He stated his opinion was based 
upon two visits and in-depth interviews with the veteran 
within the last year.  Dr. S concluded the veteran had 
current diagnoses of gastroesophageal reflux disorder, peptic 
ulcer disease, gastritis, and epigastric distress, 
"chronic."  

In a June 2003 Veterans Health Administration opinion, a VA 
gastroenterologist stated he had an opportunity to review the 
"entire medical record."  He summarized the findings 
associated with upper gastrointestinal series that had been 
conducted at various times.  He entered diagnoses of acid 
peptic disease, gastroesophageal reflux disease, and history 
of nonsteroidal anti-inflammatory drug use, chronic.  He 
stated that regarding the veteran's ulcer disease, it was not 
clear from the veteran's service medical records that he had 
any symptoms or objective examinations that documented active 
ulcer disease.  He stated that the earliest time ulcer 
disease could be documented objectively was in 1990, which he 
noted was four years following the veteran's discharge from 
service.  He stated that it was not likely that the veteran 
manifested active ulcer disease within one year of his 
discharge from service based upon the evidence in the claims 
file.  

The Board has accorded more probative value to the June 2003 
VA gastroenterologist's opinion than the November 1999 
opinion from Dr. S.  Dr. S stated that the veteran had a long 
history of "peptic ulcer disease, gastritis, and epigastric 
distress," which dated back to the 1960's.  The service 
medical records in the claims file do not substantiate that 
assertion.  They showed that the veteran had some heartburn 
complaints in 1978 and one complaint in 1979, which was not 
attributed to a gastrointestinal disorder.  The veteran 
served for more than 20 years, and during those 20 years, 
there are three documentations of complaints of heartburn.  
Additionally, an April 1986 service medical record shows that 
the veteran was having eye problems.  Under "Past Medical 
History," the examiner recorded that the veteran smoked, 
drank, had a family history of emphysema, had a vasectomy in 
1983, and other relevant history; however, there was no 
report in there of any past history of "peptic ulcer 
disease, gastritis, and epigastric distress."  

The Board questions the medical history relied upon by Dr. S 
in making his medical opinion, as the objective service 
medical records do not substantiate that history.  The 
veteran was seen in service for multiple complaints, and 
there is no diagnosis of ulcer disease.  At the March 1987 VA 
examination, the veteran noted he had not undergone an upper 
gastrointestinal series or endoscopy while in service; 
however, Dr. S. stated that the veteran had "a long history 
of peptic ulcer disease, gastritis, and epigastric distress" 
dating back to the 1960's.  Dr. S noted that his opinion was 
based upon two visits and interviews with the veteran.  Thus, 
it is reasonable to assume that he based his opinion on 
history recently provided by the veteran, which history, the 
Board finds, is inaccurate.  

While the veteran is competent to state that he had 
epigastric discomfort, he is not competent to state that he 
had peptic ulcer disease while in service.  The service 
medical records do not show that the veteran had chronic 
gastrointestinal complaints in service or that the veteran 
was diagnosed with ulcer disease.  Therefore, the Board has 
accorded lessened probative value to Dr. S's opinion, as it 
is based upon inaccurate history.  See Black v. Brown, 5 Vet. 
App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history 
is unsupported or based on inaccurate factual premises); see 
also Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).

Going back to the June 2003 medical opinion, the VA 
gastroenterologist provided an expert opinion based upon the 
objective medical evidence in the claims file.  He noted that 
the service medical records did not document active ulcer 
disease and it was his opinion that the veteran did not 
manifest ulcer disease within one year following the 
veteran's discharge from service.  Because the opinion was 
based upon the objective medical evidence, the Board has 
accorded his medical opinion high probative value.  

The Board notes that in the June 2003 opinion by the VA 
gastroenterologist, he stated he could not find any 
documentation of symptomatology during the veteran's active 
duty from "December 1984 to June 1986."  In the May 2003 
Veterans Health Administration opinion request, the examiner 
had been informed that the veteran had served from "December 
1964 to June 1986."  The Board believes that the 1984 date 
in the June 2003 gastroenterologist's opinion is a 
typographical error, and does not find that such would be a 
basis to discount this medical opinion or lessen its 
probative value.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a gastrointestinal 
disorder.  Again, the first objective evidence of ulcer 
disease is in September 1990, which was when the veteran was 
diagnosed with an active ulcer, which is more than four years 
following the veteran's discharge from service.  There is no 
competent evidence that an ulcer was manifested to a 
compensable degree within one year following the veteran's 
discharge from service.  In fact, the veteran underwent an 
upper gastrointestinal series in 1987, which was negative for 
an ulcer.  While the veteran asserts that his current 
gastrointestinal disorder is related to service, he is not 
competent to make that assertion, as that requires a medical 
opinion.  See Espiritu, 2 Vet. App. at 494.  There is no 
doubt to be resolved in this claim.  See Gilbert, 1 Vet. 
App. at 55.

C.  Right ear hearing loss disability

Service connection for left ear hearing loss disability has 
been granted, and the veteran asserts that service connection 
for right ear hearing loss disability is warranted as well.  
At the July 2001 hearing before the undersigned, the veteran 
testified that he had trouble with his hearing.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2004), 
which provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for right ear hearing loss 
disability.  The Board notes that a June 1998 VA audiological 
evaluation report shows that the veteran has right ear 
hearing loss disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  Additionally, in a June 2003 Veterans Health 
Administration opinion, the examiner diagnosed the veteran 
with right ear hearing loss disability.  Thus, the veteran 
has brought forth competent evidence of a current right ear 
hearing loss disability.

The service medical records are silent for any showing of 
hearing loss.  The veteran underwent a VA audiological 
evaluation in March 1987, which is within one year following 
his discharge from service.  His puretone thresholds in the 
right ear ranged from 5 decibels to 15 decibels.  Speech 
recognition was 100 percent in the right ear.  Thus, the 
veteran's hearing was normal at that time.  See Hensley, 5 
Vet. App. at 157.  A July 1988 VA audiological evaluation 
shows that the veteran's puretone thresholds in the right ear 
ranged from 5 decibels to 20 decibels with air conduction and 
from 5 decibels to 30 decibels (only one was 30 decibels) 
with bone conduction.  Speech recognition was 98 percent in 
the right ear.  See 38 C.F.R. § 3.385.  Thus, the veteran's 
hearing was normal at that time.  See Hensley, 5 Vet. App. at 
157.  

The first showing of a right ear hearing loss disability for 
VA purposes, see 38 C.F.R. § 3.385, was in June 1998, which 
is approximately 12 years following the veteran's discharge 
from service.  There is no competent evidence of a nexus 
between the post service right ear hearing loss disability 
and service.  In fact, there is evidence to the contrary.  In 
a June 2003 opinion, a VA otolaryngologist had an opportunity 
to review the veteran's clams file, and he noted that the 
veteran's hearing was normal within nine months following his 
discharge from service and in July 1988.  He rendered an 
opinion that the veteran's right ear hearing loss was not 
related to his time in the military and stated that since the 
veteran did not have right ear hearing loss disability by 
July 1988, which was two years following the veteran's 
service, then it would be unlikely that sensorineural hearing 
loss had manifested to a compensable degree within one year 
following the veteran's discharge from service.  There is no 
competent evidence to refute this opinion.  

While the veteran has attributed the current right ear 
hearing loss disability to his service, he does not have the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving a 
medical diagnosis.  See Espiritu, 2 Vet. App. at 494.  

The Board finds that the veteran's claim for service 
connection for a right ear hearing loss disability cannot be 
granted because there is no competent evidence of a nexus 
between the current right ear hearing loss disability and 
service, to include manifestations of sensorineural hearing 
loss to a compensable degree within one year following the 
veteran's discharge from service.  Again, there is a 12-year 
gap in time between the veteran's discharge from service and 
evidence of right ear hearing loss disability.  Accordingly, 
for the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a bilateral hearing loss disability, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a stomach disorder is denied.

Service connection for right ear hearing loss disability is 
denied.



________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


